Title: To Thomas Jefferson from William Armistead Burwell, 18 February 1807
From: Burwell, William Armistead
To: Jefferson, Thomas


                        
                            febuay 18th 1807.
                        
                        I have laid your letter before Mr. R. & had a conversation with him; He feels the same love & respect for
                            you he always did, they are not impaird—& never can be—he left the house to prevent the possibility of such a thing—I shall have another conversation with him, & shall make any arrangements, which will more effectually guard your
                            happiness against that event—I have fully participated in your feelings, & am equally happy, that change which gives me
                            equal pleasure with yourself.
                  May god preserve your happiness during life—
                        
                            W A Burwell
                            
                        
                    